Title: To Thomas Jefferson from Cornelia Jefferson Randolph, 1 February 1808
From: Randolph, Cornelia Jefferson
To: Jefferson, Thomas


                  
                     Dear Grandpapa
                     
                     [before 1 Feb. 1808]
                     
                  
                  I do not know how to write myself but as I am very anxious to write to you I must get Sister Ellen to do it for me I hope that I shall soon be able to do it myself and not to depend upon others I am reading Sandford and Merton every day I get a peice of poetry by heart and write a copy I have not begun arithmetic yet but I hope I soon shall. Virginia and Mary send their love to you adieu my dear Grand Papa believe me to be your affectionate Grand daughter
                  
                     Cornelia Randolph 
                     
                  
               